Dismiss and Opinion Filed July 11, 2013




                                         S
                                         In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-12-01287-CV

                           ADRIAN BOOKER, ET AL., Appellants
                                         V.
                            SANNA LUI CHUI, ET AL., Appellees

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-14809

                                MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices FitzGerald and Lewis
                                  Opinion by Justice FitzGerald
       The clerk’s record in this case is overdue. By letter dated June 21, 2013 we informed

appellants that the District Clerk had notified the Court that the clerk’s record had not been filed

because appellant had not paid for or made arrangements to pay for the clerk’s record. We

directed appellants to file written verification that they had paid for or made arrangements to pay

for the clerk’s record or that they had been found entitled to proceed without payment of costs.

We cautioned appellants that if they did not file the required documentation within ten days, we

might dismiss the appeal without further notice. To date, appellants have not provided the

required documentation or otherwise corresponded with the Court regarding the status of the

clerk’s record.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).




121287F.P05                                       /Kerry P. FitzGerald/
                                                  KERRY P. FITZGERALD
                                                  JUSTICE




                                            –2–
                                     S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    JUDGMENT

ADRIAN BOOKER, ET AL, Appellants                 On Appeal from the 101st Judicial District
                                                 Court, Dallas County, Texas
No. 05-12-01287-CV        V.                     Trial Court Cause No. DC-11-14809.
                                                 Opinion delivered by Justice FitzGerald.
SANNA LUI CHUI, ET AL, Appellees                 Chief Justice Wright and Justice Lewis
                                                 participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellees SANNA LUI CHUI, SHERMAN SHIN-SHIN CHUI,
JESSICA SUNG-EN CHIU, LAU HUNG FAN, AND RICHTOWN INVESTMENTS, INC.
recover their costs of this appeal from appellants ADRIAN BOOKER AND NICOLE D.
SMITH.


Judgment entered July 11, 2013




                                                 /Kerry P. Fitzgerald/
                                                 KERRY P. FITZGERALD
                                                 JUSTICE




                                           –3–